DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claim 20 recites “means for fixation.” Par. 0021 discloses that the associated structure can be formed as multiple teeth, each having a triangular profile, for example, but it is also understood that a variety of shapes and sizes could be used. So, basically, any fixation element that results in the lead being fixingly engaged with surrounding tissue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faltys et al (US 2009/0275997, hereinafter Faltys).
Regarding claims 1, 3-5, 10 and 20, Faltys discloses a lead for temporary stimulation of a peripheral nerve (see title and abstract). The lead includes a lead ribbon as shown in figures 2A and 2E and 3A, the lead ribbon including a substrate 201/301 and at least a pair of traces 307 (i.e., “wires”) surrounded by insulation, the traces running from a proximal end to a distal end of the lead (see par. 0060-0062). At least a pair of electrodes 203 are in electrical communication with the traces at the distal end, and a plurality of electrical stimulation pads are in electrical communication with the traces at the proximal end to connect to a controller or electrical stimulator (par. 0048 and 0059-0062). The lead ribbon is helically wrapped around a stylet and stretches along a longitudinal axis of the stylet such that the electrical stimulation pads are exposed and can connect to a controller or electrical stimulator (par. 0048 and 0064-0065 and figure 4A-4B). 
Regarding claims 6 and 20, the lead can additionally have a plurality of fixation features (par. 0051). 
Regarding claims 8 and 9, the lead deploys/springs to engage with surrounding tissue and anchors the lead ribbon (par. 0062, 0064, figures 2E and 9A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Faltys in view of Burnes et al. (US 2013/0150939, hereinafter Burnes).
Faltys, as described above, discloses the applicant’s basic invention but is silent as to using a needle to implant the lead and stylet. Attention is directed to Burnes, which discloses a lead for nerve stimulation (see abstract) and thus is analogous art with Faltys. Burnes discloses the use of a needle to implant the lead and guidewire (considered structurally similar in form and function as a stylet) at a target site (par. 0103, 0149, 0160, 0164). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize a needle as taught by Burnes to pierce tissue and place the lead in a desired location.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Faltys in view of Lee et al. (US 9,802,038, hereinafter Lee).
Faltys, as described above, discloses that the lead can have a plurality of fixation features (par. 0051), but is silent as to them specifically being teeth located on opposing lateral sides of the lead ribbon. Attention is directed to Lee, which discloses a lead for nerve stimulation (see abstract) and thus is analogous art with Faltys. Lee discloses a helical section of the lead that has a plurality of fixation features 14 on opposing sides of the lead, which are considered “teeth” by the Examiner (see figures 7-13 and Col. 19, lines 5-20). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize the teeth of Lee as the disclosed fixation features of Faltys as Lee discloses that the arrangement results in better distribution of anchoring forces and thus improved anchoring (Col. 19, lines 12-20).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Faltys in view of Gibson et al. (US 2005/0004627, hereinafter Gibson).
Faltys, as described above, discloses that the lead is wrapped around a stylet, but is silent as to the stylet being a stepped stylet. Attention is directed to Lee, which discloses a lead for neural stimulation (see abstract) and thus is analogous art with Faltys. Gibson discloses the use of a stepped stylet to assist with implantation of the lead (par. 0091). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to the stepped stylet of Gibson as the stylet of Faltys as Gibson discloses that a stepped stylet allows for the stylet to have sections of varying rigidity (par. 0091)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Faltys in view of Hoffer (US 10,864,374).
Faltys, as described above, discloses that the lead is wrapped for implantation but is silent as to the lead ribbon being wrapped more than 360 degrees. Attention is directed to Hoffer, which discloses a lead for nerve stimulation (see abstract) and thus is analogous art with Faltys. Hoffer discloses a helical section of the lead that is wrapped more than 360 degrees (see figure 7B and Col. 12, lines 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to wrap the lead of Faltys more than 360 degrees as taught by Hoffer in order to prepare the lead for insertion into a blood vessel (Col. 12, lines 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0245733, US 6,638,237, US 10,695,556, and US 9,486,628.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792